Title: To James Madison from Josiah Meigs, 27 April 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        General Land Office 27th April 1815
                    
                    I have the honor to enclose a letter from the Register of the Land office at St. Stephens, from which it appears adviseable that the lands which have been prepared for sale in the district east of Pearl river & have not yet been offered for sale, should be exposed at public Sale this year; I have therefore prepared a proclamation for your signature should the measure meet your approbation. I have the honor to transmit the proclamation herewith & am most respectfully Sir your obedt. servt
                    
                        Josiah Meigs.
                    
                